Shaw, C. J.
This cause has not been retained under advisement, because the court entertained any doubt how it must be decided; but presenting, as it does, a question of great importance to the administration of justice, we desired to examine some of the authorities cited in the argument, and we have since had no favorable opportunity to recur to it till recently. The action, we believe, is of the first impression in this commonwealth, and there is certainly no precedent for maintaining it. The considerations against sustaining it are so numerous and decisive, that the difficulty seems to lie in selecting those which are the most weighty and direct, without seeming to disparage others of great importance. It is a *69principle lying at the foundation of all well ordered jurisprudence, that every judge, whether of a higher or lower conn, exercising the jurisdiction vested in him by law, and deciding upon the rights of others, should act upon his own free, unbiassed convictions, uninfluenced by any apprehension of consequences. It is with a view to his qualifications for this duty, as well in regard to his firmness as to his intelligence and impartiality, that he ought to be selected by the appointing power. He is not bound, at the peril of an action for damages, or of a personal controversy, to decide right, in matter either of law or of fact; but to decide according to his own convictions of right, of which his recorded judgment is the best, and must be taken to be conclusive, evidence. Such, of necessity, is the nature of the trust assumed by all on whom judicial power, in greater or lesser measure, is conferred. This trust is fulfilled when he honestly decides according to the conclusions of his own mind in a given case, although there may be great conflict of evidence, great doubts of the law, and when another mind might honestly come to a different conclusion. But in a controverted case, however slight may be the preponderance in one scale, it must lead to a decision as conclusive as if the weight were all in that scale.
Now it is manifest that to every controversy there are two sides, and that a decision in favor of one must be against another. And this may extend to every interest which men hold most dear; to property, reputation, and liberty, civil and social; to political and religious privileges; to all that makes life desirable, and to life itself. If an action might be brought against the judge by a party feeling himself aggrieved, the judge would be compelled to put in issue facts in which he has no interest, and the case must be tried before some other judge, who, in his turn, might be held amenable to the losing party, and so on indefinitely. If it be said, that it may he conceded that the action will not lie unless in a case where a judge has acted partially or corruptly, the answer is, that the losing party may always aver that the judge has *70acted partially or corruptly, and may offer testimony oí bystanders or others to prove it; and these proofs are addressed to the court and jury, before whom the judge is called to defend himself, and the result is made to depend not upon his own original conviction, — the conclusion of his own mind, in the decision of the original case, — as by the theory of jurisprudence it ought to do, but upon the conclusions of other minds, under the influence of other and different considerations.
The general principle, which excepts judges from answering in a private action, as for a tort, for any judgment given in the due course of the administration of justice, seems to be too well settled to require discussion; and, as was said by Mr. Chief Justice Kent, in the case of Yates v. Lansing, “has a deep root in the common law.” I shall therefore only refer to the case just mentioned, as reported in 5 Johns. 282, and 9 Johns. 395, where the authorities are fully stated and reviewed.
Although there was some difference of opinion in that case, it was upon the point, whether or not the order passed by the chancellor, which was the subject of complaint, was a judicial act, done within his jurisdiction ; not, whether, if it were within his jurisdiction, he could be called upon to answer for it elsewhere, in a civil action. And we think, therefore, that those who dissented in this case concurred with the opinion of the court, and with all the authorities, that where the subject matter and the person are within the jurisdiction of the court, the judge, whether of a superior or inferior court, is justified. His judgment may be revised in an appellate court, and reversed or affirmed; but he himself can be liable only to an impeachment for corruption or other misconduct, if there be any. Mather v. Hood, 8 Johns. 44; Cunningham v. Buklin, 8 Cow. 178. These rules extend as well to a justice of the peace as to any other judicial officer, acting within his jurisdiction, in a judicial capacity.
The only remaining question is, whether the case set forth in the plaintiff’s declaration was within the jurisdiction of the *71defendant as a justice of the peace. Leaving out the epithets “ maliciously,” — “ wilfully,” — “ falsely,” — with which the declaration is so thickly sprinkled, and which cannot change or qualify the material facts, it is stated that the defendant, being a justice of the peace, issued a warrant against the plaintiff, on the complaint of one Burley, charging the plaintiff with a malicious trespass on his land. It is alleged, that the complaint was false, feigned, and groundless; and that the defendant knew it; but this was the very question to be tried, and the defendant could not judicially know it till a trial. His private knowledge could not prevent the complainant from having it tried. It is further alleged, that the defendant wilfully and maliciously tried and convicted the plaintiff, and sentenced him to pay a fine of two dollars and costs. The plaintiff alleges that he was not guilty, and that the defendant knew he was not guilty. These are facts, which the defendant is not bound to contest with the plaintiff.
The plaintiff avers that this was an unlawful and malicious sentence to pay a fine, which he refused to pay, and that the defendant thereupon maliciously and wrongfully issued a warrant against him, on which he was imprisoned one day, and was then compelled to pay the fine and costs to obtain his liberation. A wilful trespass on land is made the subject of a criminal prosecution and is punishable by fine or imprisonment by the Rev. Sts. c. 126, <§> 45, and jurisdiction is given to a justice of the peace by § 46 of the same statute.
Here then the justice had jurisdiction, both of the subject matter and of the person of the party charged with a violation of law, upon proper process duly served. We see nothing in these facts to distinguish this from the ordinary case of a criminal prosecution, where final jurisdiction to try and determine is conferred on a single magistrate. The same strong and repeated qualifying epithets might be added in every case; but as they do not constitute distinct averments to be traversed and put in issue, they cannot alter the legal character of the facts averred.
It is stated in this declaration, that the defendant put the *72plaintiff on trial on this complaint, without allowing him an opportunity'to obtain witnesses and proofs favorable to him, and also to obtain counsel to advise and assist him. If this were so, however wrong in itself it might be, it cannot be tried here. Where the subject matter and the person are within the jurisdiction of the justice, the question of continuance or postponement, for any purpose, is a judicial question, as much as the question whether the party on trial is guilty or not guilty; and the question, whether the magistrate, in the present case, decided upon it correctly, is not to be contested in this suit.

Judgment on the demurrer for the defendant.